TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 29, 2018



                                      NO. 03-18-00347-CV


                                        T. W., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


    APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the final order signed by the trial court on May 11, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.